        Case 1:18-cr-00006-BLW Document 59 Filed 03/10/21 Page 1 of 5




                      UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF IDAHO


 UNITED STATES OF AMERICA,
                                              Case No. 1:18-cr-00006-BLW
        Plaintiff,
                                              MEMORANDUM DECISION
         v.                                   AND ORDER

 RYAN CURTIS,

        Defendant.



                               INTRODUCTION

      Before the Court is Ryan Curtis’ Motion for Compassionate Release. Dkt.

55. The Government opposes the motion. Dkt. 56. After considering the briefing

and record, the Court will deny the motion.

                                BACKGROUND
      In 2018, Curtis pled guilty to distribution of fentanyl and methamphetamine

resulting in death and was sentenced to 240 months incarceration. His sentence

was later reduced to 151 months. Curtis was arrested after police discovered a

body wrapped in blankets in an alley. The coroner determined the cause of death

was a methamphetamine overdose complicated by craniocerebral blunt force

trauma. PSR ¶ 6, Dkt. 38. The autopsy also noted the presence of fentanyl. Id.




MEMORANDUM DECISION AND ORDER - 1
             Case 1:18-cr-00006-BLW Document 59 Filed 03/10/21 Page 2 of 5




         When Curtis was initially interviewed by police, he denied any involvement

in the victim’s death. Id. ¶¶ 12-13. Curtis later admitted the victim had contacted

him to buy drugs and Curtis had supplied the victim with what he thought was

China White heroin, but may have been fentanyl. Id. ¶ 17. According to Curtis, he

and the victim smoked the “heroin” and the victim fell onto the floor and aspirated.

Curtis gave the victim CPR and then injected him with methamphetamine in an

attempt to revive him. Curtis then rolled the victim in blankets and left him in an

alley.

         Curtis has multiple drug convictions when he was younger. Id. ¶¶ 48-53.

According to defense counsel, Curtis got clean, but was prescribed opiates for a

neck injury and became re-addicted. Dkt. 55-1 at 9-10. At the time of his arrest, it

appears Curtis was actively dealing drugs. Curtis engaged in intensive outpatient

treatment while on pretrial release.

         Curtis has served approximately 35 months of his sentence. His projected

release date is December 22, 2028. Curtis is currently incarcerated at FCI

Englewood, which has 1 inmate and no staff with active COVID-19 infections.1




         At the time of Curtis’ motion, Englewood had 11 inmates with active COVID cases.
         1

Dkt. 55-1 at 2. That number increased through December, but has now dropped considerably.
See Dkt. 58.



MEMORANDUM DECISION AND ORDER - 2
        Case 1:18-cr-00006-BLW Document 59 Filed 03/10/21 Page 3 of 5




https://www.bop.gov/coronavirus/ (last accessed March 9, 2021).

      Curtis is 47 years old and has various health conditions, including diabetes

and obesity, that put him at an increased risk of severe symptoms or complications

if he contracts COVID. Curtis is married and has two children.

                              LEGAL STANDARD

      Curtis seeks compassionate release under 18 U.S.C. 3582(c)(1)(A). To grant

compassionate release, a district court must, as a threshold matter, determine

whether a defendant has exhausted his or her administrative remedies. Id. If the

exhaustion requirement is met, the court must consider the 18 U.S.C. § 3553(a)

factors. Id. Then the Court may grant compassionate release only if the defendant

shows that “extraordinary and compelling reasons warrant such a reduction.” and

the reduction is “consistent with applicable policy statements” issued by the U.S.

Sentencing Commission. Id.; United States v. Rodriguez, 424 F. Supp. 3d 674, 680

(N.D. Cal. 2019). The defendant bears the burden of establishing that extraordinary

and compelling reasons exist to justify compassionate release. See United States v.

Greenhut, 2020 WL 509385, at *1 (C.D. Cal. Jan. 31, 2020) (citing United States

v. Sprague, 135 F.3d 1301, 1306-07 (9th Cir. 1998)).

                                    ANALYSIS

      Curtis requested compassionate release from the Warden of his facility,




MEMORANDUM DECISION AND ORDER - 3
        Case 1:18-cr-00006-BLW Document 59 Filed 03/10/21 Page 4 of 5




which was denied on September 4, 2020. Dkt. 55-1 at 16-17. Therefore, his motion

is ripe for consideration.

      The § 3553(a) factors do not warrant a reduction of Curtis’ sentence. Curtis

has only served 35 months of his sentence. Curtis pled guilty to distributing

methamphetamine and fentanyl, which resulted in the death of the victim. The

Court considered his pretrial adjustment and family situation when it imposed

sentence. Further, the Court has considered Curtis’ post-sentence conduct and finds

that it does not significantly alter the § 3553(a) analysis.

      The Government agrees that Curtis’ health conditions coupled with the

potential risks of COVID-19 may constitute extraordinary and compelling reasons

for his release. But, the rate of COVID spread at Englewood has dropped

significantly. Further, BOP is actively distributing COVID vaccines. Even if Curtis

demonstrates extraordinary and compelling reasons, they do not outweigh the §

3553(a) analysis and the need for the sentence imposed. Accordingly, the Court

will deny Curtis’ motion.




MEMORANDUM DECISION AND ORDER - 4
       Case 1:18-cr-00006-BLW Document 59 Filed 03/10/21 Page 5 of 5




                                 ORDER

     IT IS ORDERED that Ryan Curtis’ Motion for Compassionate Release

(Dkt. 55) is DENIED.



                                        DATED: March 10, 2021


                                        _________________________
                                        B. Lynn Winmill
                                        U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 5
